Citation Nr: 1823570	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and R.N.



ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran was on active service from April 1965 to April 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO denied service connection for a low back disorder.  Jurisdiction of the appeal currently resides with the RO in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a March 2017 Video Conference Board Hearing.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's current degenerative disc disease of the thoracolumbar spine is as likely as not etiologically related to a July 1965 lumbosacral strain incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 
38 C.F.R. § 3.303 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting entitlement for service connection for degenerative disc disease of the thoracolumbar spine, any errors related to VA's duties to notify and assist with regard to that issue are moot.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The first and second elements of service connection requiring a current disability and an injury, event, or illness during active service are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran has a current diagnosis of degenerative disc disease of the thoracolumbar spine, and his service treatment records document a lumbosacral strain in July 1965 while the Veteran was on active duty.

The third element of service connection requiring a nexus, or causal relationship, between the Veteran's current degenerative disc disease and the July 1965 lumbosacral injury is met as well.  See Holton 557 F.3d at 1366; Shedden, 381 F.3d at 1167.  The Veteran submitted a July 2014 opinion from his private providers opining that it was more likely than not that the physical traumas suffered during the Veteran's military service as noted in his record caused and contributed to the Veteran's disabling back condition.  The Board finds this opinion highly probative.  It is based on a physical examination of the Veteran, radiological examinations showing degenerative changes in the Veteran's thoracolumbar spine, the physicians' years of providing care to the Veteran, and accounts for the Veteran's reports of chronic back pain and treatment therefore following his active service.  

The Board notes a March 2012 VA medical examination report opining that the Veteran's active service is not etiologically related to his current degenerative disc disease.  The VA examiner's rationale did not take into account the Veteran's statements regarding his efforts to secure records for the treatment he received immediately after active service or the statements of record from the Veteran, his spouse, friends, and colleagues noting the Veteran's long history of chronic back pain.  Because of these omissions, the Board concludes that the July 2014 opinion from the Veteran's private providers outweighs the VA examiner's opinion.  

In light of the foregoing, the Board concludes that the Veteran's degenerative disc disease is etiologically related to the July 1965 lumbosacral strain, and entitlement to service connection is warranted.


ORDER

Entitlement to service connection for degenerative disc disease of the thoracolumbar spine is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


